DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant filed a Supplemental Response on 5/29/22, which has been entered.

Drawings
The drawings are objected to because Figures 1-6 and 12-13 introduce new matter. Each of these figures illustrate a shape of the loop member in combination with a covering member that is not supported in the original disclosure. See the rejection under 35 U.S.C. 112(a) below. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Objections
Claims 10, 21, and 24 objected to because of the following informalities:  The claims include several examples of grammatical errors or inconsistencies. Non-limiting examples are provided below, but the entirety of the claims should be reviewed and amended as appropriate. Appropriate correction is required.
Claims 10, 21, and 24 each recite “an opposite pressing points” (paragraph 3 of claim 10 and corresponding locations in claims 21 and 24). The word “an” should be deleted.
Claims 10, 21, and 24 each recite “wherein each of the two covering width surfaces being greater” (paragraph 3 of claim 10 and corresponding locations in claims 21 and 24). The word “being” should be replaced with --is--.
Claims 10, 21, and 24 each recite “of the at least one of the at least one” (twice in paragraph 4 of claim 10 and corresponding locations in claims 21 and 24). One of the recitations of “of the at least one” should be deleted.
Claims 12 and 24 recite “surround outside to”. The word “to” should be replaced with --of--.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12, 14, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10, 21, and 24 recite limitations directed to a pressed metal covering securing two ends of the flexible steel flat wire loop member without overlapping the two ends, the pressed metal covering having at least two opposite adjacent pressing points, in combination with a shape of the flexible steel flat wire loop member having arched sides and two to four corners. There is not sufficient support in the original disclosure for these elements in combination. The disclosure of the instant application supports the shape of the flexible loop member as claimed, but does not support the use of the pressed metal covering with the claimed shape. The disclosure of application 15/715775 (which has been incorporated by reference) supports the use of the pressed metal covering having opposite adjacent pressing points, but this is only provided with a flexible loop member having a circular or ovular shape, not with a loop member having sides and corners. None of the original disclosure includes a description of the flexible loop member having four sides including an arched side and at least two corners in combination with the pressed metal covering. Applicant also has not set forth any specific arguments directed to the support for these new limitations.

Specification
The amendments filed 5/29/22 (claims) and 3/23/22 (specification and drawings) are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: As noted above, the claims include new matter. Additionally, the specification filed 3/23/22 includes new matter in at least paragraphs 0040 and 0043, which discloses a loop member having four arched sides and a metal covering connecting ends of the loop member. Figure 13 and the corresponding description in paragraphs 0040 and 0043 also constitutes new matter, as the original disclosure does not provide sufficient support for a loop member having four arched sides and a pressed covering, or a clamp provided with all configurations of the loop member.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 14, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are replete with examples of unclear or indefinite language. The below examples are non-limiting only, and the entirety of the claims must be reviewed and amended as appropriate.
Claim 10 recites “Offering at least two sizes of interior window sunshade…and a compatibility guidance of each of the at least two sizes to for at least two vehicle models, the guidance method comprising the following steps”. Claim 21 recites “Offering at least two sizes of interior window sunshade…and a compatibility guidance of the at least two sizes to at least two vehicle models, the guidance method comprising the following steps”. Claim 24 recites “Offering an interior window sunshade…and a compatibility guidance of the interior window sunshade the method comprising the following steps”. The preambles in each of these claims is in improper form, as they do not introduce a method before reciting the steps of the method. The recitations “the guidance method” and “the method” also lack sufficient antecedent basis, as only “a compatibility guidance” is previously introduced. The preambles of each claim are also replete with grammatical errors, including but not limited to: the lack of an article “a” before “interior window sunshade” in claims 10 and 21, and the recitation of “to for” in claim 10. The preambles of each claim must be re-written in proper form, such as “A compatibility guidance method for at least two sizes of an interior window sunshade”.
Claims 10, 21, and 24 introduce “a first end point and a second end point of a flexible steel flat wire” and later introduce “two ends of the flexible steel flat wire”. It is unclear if the ends and the end points are distinct from each other, and if so, how they are required to be distinct. If the ends and the end points are distinct, how is the covering configured to clamp both two ends and two end points?
Claim 10 recites “wherein the at least one of the at least one flexible steel flat wire loop member secured to the fabric consists of 2 corners connecting a second side of 2 sides that is continuously outwardly arched to a first side of the 2 sides that is substantially straight” and claim 26 (which depends upon claim 10) recites “the second side comprises two arched portions connected by a corner in-between. The use of the transitional phrase “consists” with respect to the loop member in combination with the transitional phrase “comprises” is indefinite. The loop member can not be limited to having exactly 2 corners and then introduce an additional corner. The open-ended transitional phrase “comprising” also cannot be used in combination with the closed ended transitional phrase “consists of”, as they are directly contradictory. Is additional structure for the loop member permitted, or is the loop member restricted to only having the structure set forth in the claims? Claims 21 and 24 similarly recite “the at least one flexible steel flat wire loop member consists of a first end point and a second end point” but previously recite that the loop member “has 3 corners and 4 sides” or “has 4 corners and 4 sides”. The term “has” is understood to be open-ended and equivalent to “comprises”, so it is unclear what structure is permitted for the loop member and what structure is explicitly excluded. Is the structure of the loop member limited to only that which is recited in the claims, or is additional structure permitted?
Claim 10 sets forth a loop member consisting of 2 corners and 2 sides. Claim 21 sets forth a loop member having 3 corners and 4 sides. Claim 24 sets forth a loop member having 4 corners and 4 sides. Claim 26 sets forth an additional corner for the second side introduced in claim 10. In support of these limitations, Applicant provided annotated drawings in the reply filed 5/29/22, which are copied below:

    PNG
    media_image1.png
    421
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    441
    680
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    472
    613
    media_image3.png
    Greyscale

It is unclear how the sides and corners are required to be defined, as the annotated drawings appear to arbitrarily identify different sections as sides or corners without clearly setting forth what the metes and bounds of a “side” or “corner” is. For example, the same figure is provided with respect to claim 26 and 21, in which different sections are identified as sides and corners within the same loop member. With respect to claim 26, the annotated drawing is relied upon to show a definition of a second side that extends continuously between first and second corners. The same figure is used with different annotations with respect to claim 21 to show a definition of the same second side, but in this case the second side is identified as distinct first, second, and third sides, with an additional corner provided within the second side. The definition of these sides is also not clearly described in the specification, as Applicant appears to be relying on the drawings for support of the limitations. It is generally unclear how the sides or corners are required to be defined to meet the requirements of the claims, since the same drawings are annotated in different ways to illustrate different definitions of the sides and corners. The definition of the sides within the context of the disclosure is not readily ascertainable and is arbitrarily defined such that the claims are indefinite.
Claim 24 recites “wherein the interior window sunshade comprises the fabric is configured to surround an outside of at least the first side, the third side, and the fourth side”. This limitation is unclear as to what structure is positively required. Does the fabric have to extend around the sides, or is a separate fabric border provided? The wording of the limitation is generally unclear and indefinite.
Dependent claims not specifically addressed above are nonetheless rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent No. 4,815,784) in view of Castaneda (U.S. Patent No. 3,899,818) and Covercraft (NPL document: UVS100 Custom Sunscreen). Note: A copy of the Covercraft NPL document was provided with the Office Action dated 11/3/21.
Regarding claim 10, Zheng discloses offering at least one size of interior window sunshade, each size with at least one flexible steel flat wire loop member (22) secured to a fabric (24, 28, 32), the method comprising the following steps:
offering the at least one size of the interior window sunshade, wherein each size of the interior window sunshade comprising the following features:
wherein at least one of the at least one flexible steel flat wire loop member consists of a first end point and a second end point [FIG. 11] of a flexible steel flat wire (22; column 3, lines 58-61 discloses a flexible steel composition and at least Figure 13 depicts a flat shape) secured by a covering (46) with an opposite pressing points (Figure 11 depicts at least two contact points between the clip 46 and the wire loop member 22), wherein the covering secures two ends of the flexible steel flat wire [FIG. 11];
wherein the at least one of the at least one flexible steel flat wire loop member secured to the fabric consists of 2 corners connecting a second side of 2 sides that is continuously outwardly arched to a first side of the 2 sides that is substantially straight (Figure 6 depicts the shape having a first side at the outer side of the loop member that is substantially straight and a continuously arched second side extending from 2 corners at the upper and lower outer sections of the loop member 22);
wherein each of the at least one loop member is configured to be twisted and folded further to cause the at least one flexible steel flat wire loop member to collapse within itself to form a collapsed state (column 5, lines 17-52) [FIGS. 12A-13].
Zheng does not disclose that the covering is a pressed metal covering having two covering width sides greater than each of two covering thickness sides and configured to secure the ends of the loop member without overlapping, pressing points facing inward and outward, or a compatibility guidance method.
Nonetheless, Castaneda discloses a connecting member for a flexible steel flat wire member comprising a metal covering (3) with an opposite pressing points on two covering width surfaces [FIG. 3] (see annotated drawing below), wherein the metal covering is configured to secure two ends of the flexible steel flat wire member without overlapping the two ends on one another, wherein the metal covering has the two covering width surfaces and two covering thickness surfaces, wherein each of the two covering width surfaces being greater than each of the covering thickness sides [FIG. 3] (Figure 3 depicts the covering thickness surfaces on the edges of the metal covering 3 and the covering width surfaces on the top and bottom of the metal covering 3; the width surfaces are shown as being larger than the thickness surfaces), wherein the metal covering wraps over substantial surfaces of both two wire thickness surfaces and two wire width surfaces of the two ends [FIG. 3]; wherein at least one of the opposite pressing points presses against one of the two covering width surfaces and at least another of the opposite pressing points presses against another of the two covering width surfaces [FIG. 3] (see annotated drawing below); wherein the at least one of the opposite pressing points faces inward to the respective of the at least one flexible steel flat wire member and the at least another of the opposite pressing points faces outward to the respective of the at least one of the at least one flexible steel flat wire member (as shown in Figure 3, the pressing points are provided on opposite width sides of the wire member, such that one faces inwardly and another faces in an opposite outward direction).

    PNG
    media_image4.png
    461
    614
    media_image4.png
    Greyscale

Furthermore, Covercraft discloses an interior window sunshade compatibility guidance method for two sizes of an interior window sunshade (the sunshade is shown and described at least on page 1 of the NPL document; the two sizes correspond to the different vehicle year, makes, or models shown on page 2 of the NPL document), wherein the compatibility guidance provides compatibility of the at least two sizes of the interior window sunshade to one of at least two vehicle models (page 2 of the NPL document discloses a compatibility guidance option based on a selection of a model of a vehicle).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Zheng to have the configuration taught by Castaneda, in order to provide a secure connection for the ends of the wire members that minimizes the dimension of the wire members and coverings in the thickness direction. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zheng to include compatibility guidance based on vehicle model, as taught by Covercraft, in order to provide precisely fitting sunshades for a variety of different vehicle sizes and types, so as to offer a more custom-fit shade that maximizes efficiency for a user.
Regarding claim 12, Zheng, as modified above, discloses that each of the at least two sizes of the interior window sunshade (as described above, Covercraft discloses offering two sizes of the sunshade) comprises a fabric border (24), wherein the fabric border is configured to surround outside of at least the firs side, wherein the fabric border is configured to surround outside to a top and a bottom of the second side [FIG. 6].
Regarding claim 14, Zheng discloses the interior window sunshade, but does not disclose compatibility guidance.
Nonetheless, Covercraft discloses a guidance method including compatibility guidance provided as a size-chart on a website and/or a product packaging (the Covercraft NPL document is an archived snapshot of a website including compatibility guidance provided as a size-chart). As described with respect to claim 10 above, it would have been obvious to one having ordinary skill in the art to have modified the method of Zheng to include the compatibility guidance taught by Covercraft in order to provide more precisely fitting sunshades to the customer.
Regarding claim 26, Zheng discloses that the second side comprises two arched portions connected by a corner in-between (a corner is defined at the lower interior portion of the loop member 22, with two arched portions defined on opposite sides of the corner as shown in Figure 6).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent No. 4,815,784) in view of Castaneda (U.S. Patent No. 3,899,818), Yerby (U.S. Patent No. 1,736,688) and Covercraft (NPL document: UVS100 Custom Sunscreen).
Regarding claim 21, Zheng discloses offering at least one size of interior window sunshade, each size with at least one flexible steel flat wire loop member (22) secured to a fabric (24, 28, 32), the guidance method comprising the following steps:
offering the at least one size of the interior window sunshade, wherein each of the at least one flexible steel flat wire loop member secured to the fabric has 3 corners and 4 sides (4 sides are defined at the lower, inner, upper, and outer portions of the loop member 22 and 3 corners are defined at the lower interior, upper exterior, and lower exterior of the loop member; this interpretation is based on a broadest reasonable interpretation of the claims in view of the rejections under 35 U.S.C. 112(b) above), wherein the 4 sides are substantially straight or outwardly arched, wherein each of the 3 corners are outwardly arched [FIG. 6];
wherein at least one of the at least one flexible steel flat wire loop member consists of a first end point and a second end point [FIG. 11] of a flexible steel flat wire (22; column 3, lines 58-61 discloses a flexible steel composition and at least Figure 13 depicts a flat shape) secured by a covering (46) with an opposite pressing points (Figure 11 depicts at least two contact points between the clip 46 and the wire loop member 22), wherein the covering secures two ends of the flexible steel flat wire [FIG. 11];
wherein a first side (lower horizontal side of the loop member 22) of the 4 sides is a lower side of the 4 sides [FIG. 6] (see annotated drawing below);
wherein a second side (inner vertical side of the loop member 22) of the 4 sides is directly connected to the first side without any corner in-between [FIG. 6], wherein the second side is substantially longer in length than the first side (as shown in Figure 6, the second side is longer in length than the first side), wherein the second side has at least two different arch portions with a first corner (lower/inner corner) of the 3 corners in-between (the arch portions of the second side and the first corner are shown in the annotated drawing below; it is noted that the determination of the arch portions is based on the comparable identification demonstrated by applicant in the reply filed 5/29/22, and treated with a broadest reasonable interpretation);
wherein the second side is directly connected to a third side (upper horizontal side) of the 4 sides without any corner in-between, wherein the third side is substantially straight or arched and is an upper side of the 4 sides [FIG. 6] (see annotated drawing below);
wherein the third side is directly connected to a fourth side (outer vertical side of the loop member 22) of the 4 sides via a second corner (upper/outer corner of the loop member 22) of the 3 corners, wherein the fourth side is a substantially vertical side and is directly connected to the first side via a third corner (lower/outer corner of the loop member 22) of the 2 corners; wherein the at least one flexible steel flat wire loop member has a maximum vertical height substantially near a center of a width of the at least one flexible steel flat wire loop member only, wherein the second side extends between two end points of the maximum vertical height (the maximum vertical height is defined by the end points of the second side, and is positioned at a location substantially near a center of a width of the loop member; it is noted that the limitation “substantially near” is broadly recited, and the structure of the loop member of Zheng reads on the limitation given a broadest reasonable interpretation); wherein the maximum vertical height is greater than a maximum distance between the second corner and the third corner [FIG. 6] (since the second and third corners include the arched portions of the loop members, the distance between them is less than the maximum height of the loop member;
wherein each of the at least one loop member is configured to be twisted and folded further to cause the at least one flexible steel flat wire loop member to collapse within itself to form a collapsed state (column 5, lines 17-52) [FIGS. 12A-13].

    PNG
    media_image5.png
    430
    692
    media_image5.png
    Greyscale

Zheng does not disclose that the covering is a pressed metal covering having two covering width sides greater than each of two covering thickness sides and configured to secure the ends of the loop member without overlapping, pressing points facing inward and outward, that the first side is outwardly arched, or a compatibility guidance method.
Nonetheless, Castaneda discloses a connecting member for a flexible steel flat wire member comprising a metal covering (3) with an opposite pressing points on two covering width surfaces [FIG. 3] (see annotated drawing above), wherein the metal covering is configured to secure two ends of the flexible steel flat wire member without overlapping the two ends on one another, wherein the metal covering has the two covering width surfaces and two covering thickness surfaces, wherein each of the two covering width surfaces being greater than each of the covering thickness sides [FIG. 3] (Figure 3 depicts the covering thickness surfaces on the edges of the metal covering 3 and the covering width surfaces on the top and bottom of the metal covering 3; the width surfaces are shown as being larger than the thickness surfaces), wherein the metal covering wraps over substantial surfaces of both two wire thickness surfaces and two wire width surfaces of the two ends [FIG. 3]; wherein at least one of the opposite pressing points presses against one of the two covering width surfaces and at least another of the opposite pressing points presses against another of the two covering width surfaces [FIG. 3] (see annotated drawing above); wherein the at least one of the opposite pressing points faces inward to the respective of the at least one flexible steel flat wire member and the at least another of the opposite pressing points faces outward to the respective of the at least one of the at least one flexible steel flat wire member (as shown in Figure 3, the pressing points are provided on opposite width sides of the wire member, such that one faces inwardly and another faces in an opposite outward direction).
Furthermore, Yerby discloses an interior window sunshade [FIG. 6] comprising a first lower horizontal side that is outwardly arched (each of the sides are outwardly arched, as shown in Figure 6).
Furthermore, Covercraft discloses an interior window sunshade compatibility guidance method for two sizes of an interior window sunshade (the sunshade is shown and described at least on page 1 of the NPL document; the two sizes correspond to the different vehicle year, makes, or models shown on page 2 of the NPL document), wherein the compatibility guidance provides compatibility of the at least two sizes of the interior window sunshade to one of at least two vehicle models (page 2 of the NPL document discloses a compatibility guidance option based on a selection of a model of a vehicle).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Zheng to have the configuration taught by Castaneda, in order to provide a secure connection for the ends of the wire members that minimizes the dimension of the wire members and coverings in the thickness direction. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first side of the loop member of Zheng to be outwardly arched, as taught by Yerby, in order to provide better fitment of the sunshade in the window and to ensure that the fabric retained within the loop member is held taut to prevent wrinkles or creases. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zheng to include compatibility guidance based on vehicle model, as taught by Covercraft, in order to provide precisely fitting sunshades for a variety of different vehicle sizes and types, so as to offer a more custom-fit shade that maximizes efficiency for a user.
Regarding claim 22, Zheng discloses that the interior window sunshade comprises a fabric border (24), wherein the fabric border is configured to surround an outside of at least the first side, the third side, and the fourth side [FIG. 6].
Regarding claim 23, Zheng discloses the interior window sunshade, but does not disclose compatibility guidance.
Nonetheless, Covercraft discloses a guidance method including compatibility guidance provided as a size-chart on a website and/or a product packaging (the Covercraft NPL document is an archived snapshot of a website including compatibility guidance provided as a size-chart). As described with respect to claim 21 above, it would have been obvious to one having ordinary skill in the art to have modified the method of Zheng to include the compatibility guidance taught by Covercraft in order to provide more precisely fitting sunshades to the customer.
Regarding claim 24, Zheng discloses offering an interior window sunshade with at least one flexible steel flat wire loop member (22) secured to a fabric (24, 28, 32), the method comprising the following steps:
offering the interior window sunshade, wherein the at least one flexible steel flat wire loop member secured to the fabric has 4 corners and 4 sides (4 sides are defined at the lower, inner, upper, and outer portions of the loop member 22 and 4 corners are defined at the upper interior, lower interior, upper exterior, and lower exterior of the loop member; this interpretation is based on a broadest reasonable interpretation of the claims in view of the rejections under 35 U.S.C. 112(b) above), wherein at least 2 of the 4 sides are substantially straight or outwardly arched, wherein the at least one flexible steel flat wire loop member has at least one outwardly arched sides of the 4 sides [FIG. 6];
wherein at least one of the at least one flexible steel flat wire loop member consists of a first end point and a second end point [FIG. 11] of a flexible steel flat wire (22; column 3, lines 58-61 discloses a flexible steel composition and at least Figure 13 depicts a flat shape) secured by a covering (46) with an opposite pressing points (Figure 11 depicts at least two contact points between the clip 46 and the wire loop member 22), wherein the covering secures two ends of the flexible steel flat wire [FIG. 11];
wherein a first side (lower horizontal side of the loop member 22) of the at least 4 sides is between two adjacent corners, wherein the first side is a substantially horizontal lower side [FIG. 6];
wherein a second side (inner vertical side of the loop member 22) of the at least 4 sides is directly connected to the first side via a first corner (lower/inner corner of the loop member 22), wherein the second side is substantially vertical [FIG. 6], 
wherein a second corner (upper/inner corner of the loop member 22) directly connects the second side to a third side (upper horizontal side) of the 4 sides, wherein the third side is substantially horizontal upper side [FIG. 6];
wherein the third side is directly connected to a fourth side (outer vertical side of the loop member 22) of the 4 sides via a third corner (upper/outer corner of the loop member 22) of the 4 corners, wherein the fourth side is a substantially vertical side and directly connected to the first side via a fourth corner (lower/outer corner of the loop member 22) of the 4 corners;
wherein the second side or the fourth side is an outwardly arched side [FIG. 6];
wherein the interior window sunshade comprises the fabric is configured to surround an outside of at least the first side, the third side, and the fourth side [FIG. 6];
wherein each of the at least one loop member is configured to be twisted and folded further to cause the at least one flexible steel flat wire loop member to collapse within themselves to form a collapsed state (column 5, lines 17-52) [FIGS. 12A-13].
Zheng does not disclose that the covering is a pressed metal covering having two covering width sides greater than each of two covering thickness sides and configured to secure the ends of the loop member without overlapping, pressing points facing inward and outward, a second outwardly arched side formed by the first or third side, or a compatibility guidance method.
Nonetheless, Castaneda discloses a connecting member for a flexible steel flat wire member comprising a metal covering (3) with an opposite pressing points on two covering width surfaces [FIG. 3] (see annotated drawing above), wherein the metal covering is configured to secure two ends of the flexible steel flat wire member without overlapping the two ends on one another, wherein the metal covering has the two covering width surfaces and two covering thickness surfaces, wherein each of the two covering width surfaces being greater than each of the covering thickness sides [FIG. 3] (Figure 3 depicts the covering thickness surfaces on the edges of the metal covering 3 and the covering width surfaces on the top and bottom of the metal covering 3; the width surfaces are shown as being larger than the thickness surfaces), wherein the metal covering wraps over substantial surfaces of both two wire thickness surfaces and two wire width surfaces of the two ends [FIG. 3]; wherein at least one of the opposite pressing points presses against one of the two covering width surfaces and at least another of the opposite pressing points presses against another of the two covering width surfaces [FIG. 3] (see annotated drawing above); wherein the at least one of the opposite pressing points faces inward to the respective of the at least one flexible steel flat wire member and the at least another of the opposite pressing points faces outward to the respective of the at least one of the at least one flexible steel flat wire member (as shown in Figure 3, the pressing points are provided on opposite width sides of the wire member, such that one faces inwardly and another faces in an opposite outward direction).
Furthermore, Yerby discloses an interior window sunshade [FIG. 6] comprising a first lower horizontal side that is outwardly arched (each of the sides are outwardly arched, as shown in Figure 6).
Furthermore, Covercraft discloses an interior window sunshade compatibility guidance method for two sizes of an interior window sunshade (the sunshade is shown and described at least on page 1 of the NPL document; the two sizes correspond to the different vehicle year, makes, or models shown on page 2 of the NPL document), wherein the compatibility guidance provides compatibility of the at least two sizes of the interior window sunshade to one of at least two vehicle models (page 2 of the NPL document discloses a compatibility guidance option based on a selection of a model of a vehicle).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Zheng to have the configuration taught by Castaneda, in order to provide a secure connection for the ends of the wire members that minimizes the dimension of the wire members and coverings in the thickness direction. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first side of the loop member of Zheng to be outwardly arched, as taught by Yerby, in order to provide better fitment of the sunshade in the window and to ensure that the fabric retained within the loop member is held taut to prevent wrinkles or creases. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zheng to include compatibility guidance based on vehicle model, as taught by Covercraft, in order to provide precisely fitting sunshades for a variety of different vehicle sizes and types, so as to offer a more custom-fit shade that maximizes efficiency for a user.
Regarding claim 25, Zheng discloses the interior window sunshade, but does not disclose compatibility guidance.
Nonetheless, Covercraft discloses a guidance method including compatibility guidance provided as a size-chart on a website and/or a product packaging (the Covercraft NPL document is an archived snapshot of a website including compatibility guidance provided as a size-chart). As described with respect to claim 24 above, it would have been obvious to one having ordinary skill in the art to have modified the method of Zheng to include the compatibility guidance taught by Covercraft in order to provide more precisely fitting sunshades to the customer.

Response to Arguments
Applicant's arguments filed 5/29/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the rejection(s) under 35 U.S.C. 112(a) have been considered but are not found persuasive. As previously noted, neither the parent application (15/715775) nor the instant application provide support for the clamping mechanism in combination with the claimed shape of the flexible loop member. The portions of the instant application pointed to by Applicant only provide support for a generic clamp, but do not support a metal covering having opposite pressing points. The portions of the parent application pointed to by Applicant do not include any disclosure of the covering in use with a loop member having the shape required by the claims of the instant application. Applicant’s arguments rely on support of individual components without any indication of their usability in the same assembly. Neither application discloses these components used in combination with each other.
The affidavit under 37 CFR 1.132 filed 3/23/22 is insufficient to overcome the rejection of claims 10, 12 ,14, and 21-26 based upon insufficiency of disclosure under 35 U.S.C. 112(a) as set forth in the last Office action because: The affidavit fails to set forth facts indicating that the use of the metal covering with opposite pressing points in combination with the claimed shape of the loop member is sufficiently disclosed in either the parent application or the instant application. As noted above, neither application discloses these components used in combination.
Applicant argues that the rejection under 35 U.S.C. 103 is improper because of the use of the close-ended transitional phrase “consists of”. The use of “consists of” does not preclude the combination of multiple references in a rejection under 35 U.S.C. 103. The sunshade of Zheng, as modified by Castaneda, Yerby, and/or Covercraft does not include any additional features that are not recited in the claims, and the rejection is therefore considered to be valid. The transitional phrase “consists of” does not require that all of the limitations be taught by a single reference.
Applicant argues that Zheng fails to disclose a continuously arched second side. This argument is not found persuasive. The non-arched portions of the second side of Zheng that are pointed to by Applicant in the annotated drawing are portions of the first and second corner, wherein the second side is only defined by the continuously arched section of the loop member. This interpretation is based on the determination of the sides and corners indicated by Applicant, which is also unclear as set forth in the rejections under 35 U.S.C. 112(b) above.
Applicant also argues that Zheng fails to disclose a maximum vertical height that is greater than a maximum distance between the second corner and the third corner, but this argument is also not found persuasive. The second and third corners extend at least partially downward along the height of the loop member, so the distance between the corners is inherently less than a maximum height of the loop member. This is further shown in the annotated drawing provided by Applicant, in which the horizontal lines delimiting the upper and lower exterior corners are separated by a distance that is less than the height of the loop member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634